In proceedings subsequent to judicial approval of a plan promulgated by the holders of a certificated mortgage investment, order denying approval of an agreement to extend the due date of the mortgage indebtedness, and order approving the sale of the mortgage, affirmed, without costs. The approved plan recites that the reorganization was under chapter 745 of the Laws of 1933 (as amd.; the Sehackno Act), whereas the claim is that it was under chapter 19 of the Laws of 1935 (as amd.; the Mortgage Commission Act); but in any event the plan as approved contemplates that the court should retain jurisdiction over the trust and be empowered to direct a sale of the mortgage over the objection of the trustee if that appear to the court to be just and proper. The order approving the sale directs a sale at 93% of the unpaid principal amount of the mortgage, and leave was given to the certificate holders to purchase on the same terms. There was no abuse of discretion in making the orders. The liquidating trusts should be terminated and the discretion of the Special Term, when wisely exercised, should not be interfered with. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur. [See post. p. 940.]